COX, J.
Action for damages caused by a mule while being led by a servant of defendant, coming in contact with the buggy wheel of plaintiff and breaking the wheel. The cáse was begun before a justice of the peace where, upon trial, plaintiff recovered the sum of five dollars, and defendant appealed to the circuit court. *430where, upon trial anew before the court, the issues were again found for plaintiff and his damages assessed at five dollars, and defendant has appealed.
Plaintiff was passing along Walnut street in the city of Springfield, traveling in a buggy. He met one Barker, a servant of defendant who was riding one mule and leading another. As they passed, going in opposite directions, the mule being led shied and came in contact with the front wheel of plaintiff’s buggy and broke it.
The charge of negligence by plaintiff in his statement, filed before the justice of the peace is “That defendant’s agent and employee, on the aforsaid date, was leading a wild and unruly mule along the aforesaid street in the city of Springfield, in such a careless and negligent manner at to permit said mule to run into and against plaintiff’s said buggy.” It is contended by appellant that the plaintiff, having charged the mule to bfi wild and unruly, he must prove that fact or fail in his action. There was no evidence in this case that the mule was wild and unruly. The evidence was that it was well broken, but was high-spirited. We do not think, however, that the wild and unruly character of the mule wás the material allegation of plaintiff’s cause of action. As we regard the statement the material allegation was the charge that defendant’s servant was careless and ngligent in the manner in which he handled the mule.
It is also contended by appellant that defendant’s servant was not shown to have been negligent and that the shying of the mule was not the proximate cause of the injury but that the proximate cause was the material in the street which caused the mule to scare.
It is hard to give a definition of proximate cause that will fit every case. About all that can be done is to define it in general terms, and then the application must be made under the facts of each particular case when it arises. The Saint Louis Court of Appeals, speaking through Judge Goode, in the case of Lawrence v. Ice *431Company, 119 Mo. App. 316, page 328, 93 S. W. 897, defines proximate canse as follows:
“As nsed in judicial decisions the term signifies a breach of duty owed to a person, followed by injury to him, either as the direct result of the dereliction or through its constructive consequences, and subject to the condition that there must have been sufficient probability of the breach proving detrimental instead of innocent, that, in reason, blame for the injury may fairly be imputed to the wrongdoer.”
This definition has been since approved by the same court, speaking through Judge Reynolds in Hodges v. Railroad, 135 Mo. App. 683, 1. c. 691 and 692, 116 S. W. 1131, and it is in harmony with the authorities generally. [Bokamp v. The Railroad, 123. Mo. App. 270, 100 S. W. 689; Haley v. The Railroad, 179 Mo. 30, 77 S. W. 731; Railroad v. Kellogg, 94 U. S. 469.]
The cause of the injury in this case was the shying of the mule toward the plaintiff’s buggy, and its coming in contact with the wheel. • To hold defendant liable it must appear that his servant Parker was negligent in handling the mule and that this negligence caused the mule to come in contact with the buggy wheel. If a party negligently permits his domestic animals to be in a place where they have no right to be, and while there, they injure another, he is liable; but a party in control of such an animal at a place where he has a right to be can only be held liable for injury caused by the animal when he is guilty of negligence in handling it. [Eddy v. Union, (R. I.), 56 Atl. 677; Dixon v. McCoy, 39 N. Y. 400; Caldwell v. Arnhein, (N. Y.), 46 N. E. 310; Crozier v. Reed, 28 N. Y. Sup. 914; Haines v. Keahon, 61 N. Y. Sup. 757.]
Negligence is always a relative term, and in determining whether a party has been negligent- his act must be viewed in the light of surrounding circumstances, and the final test always is whether or not the party charged with negligence acted in the given case, as *432an ordinarily prudent man would act in the same, or similar circumstances.
The contention of respondent at the trial was that the mule being led was given too much rope, and was not held in as closely by defendant’s servant at the time of the accident as it should have been.
After verdict it is our duty to give the evidence the most favorable construction consistent with sound reason, with a view to upholding the verdict. If we view the evidence in this case in that light we have the following facts:
The defendant’s servant was riding one mule and leading another large, high-spirited mule along Walnut street in the city of Springfield. At a point in said street, at which some brick and dirt had been placed, which necessarily narrowed the street somewhat, he met plaintiff traveling in a buggy. There were red lights on the piles of brick. The mule being led was on the side next to the plaintiff and was led by a halter rope five or six feet long, the party léading it having hold at or near the end. The mule being led scared at the obstruction in the street, or the red lights, and shied over sideways towards plaintiff’s buggy, whipped around and got his hind leg in between the shaft and wheel ai the buggy and broke the wheel in getting it out. The evidence does not clearly show the distance between the mule and plaintiff’s buggy at the time the mule scared. The party leading the mule testified on the part of defendant on cross-examination, that there was about two feet between them, but this was not binding upon plaintiff. The testimony on the part of plaintiff was that the mule was being led out at the end of a rope five or six feet long; that it shied over sideways toward the buggy, then whipped around and caught its leg between the shaft and wheel of the buggy. Evidently, if there had been but two feet between them it would not have had room to shy over toward the buggy, then whip around also, so if we take the evidence most favorable to plaintiff *433the distance between them must have been much more than two feet. There was evidence, too, that he could have kept the mule closer up to him than he did.
That there should be some limit to the amount of rope given a Missouri mule in a public street of a city is self-evident. It is also clear that a man, leading a high-spirited mule through a street at a place where it is partly obstructed by an object calculated to scare horses or mules, should use greater precaution and hold the mule closer to him when meeting and passing another at such point in the street than would be required if the street were unobstructed, and nothing to call his attention to the fact that the mule would be likely to scare. What length of rope should be given a large, high-spirited mule in such a situation as described in this case cannot be fixed by us as a matter of law. To fix a limit at which ordinary care ceases and negligence begins in every case is impossible. The party leading the mule must be governed in that particular by the circumstances. He should, in all cases, use ordinary care to keep the animal under control, and we think there was sufficient evidence in this case to sustain the finding that the mule was given too much rope while passing plaintiff at the place where they met.
Did the negligence.of defendant’s servant cause the injury?
. Plaintiff’s evidence bearing on that question may be summarized as follows:
“Q. Did it shy across to your buggy? A. It shied across to our buggy. We were about as close to the south side as we could get, and it had to shy over there to get to our buggy. . . . They kind of scared sideways, of course. If they hadn’t they wouldn’t have gotten on my wheel. Q. Now, you didn’t have a great deal of room to pass south of those mules and go on, did you? A. Not when they got to the end of the halter rope, I didn’t.”
*434—Lyman. “We were going east and they went up like that, and the man was riding, a mule and leading a mule at the end of a halter rein. Might not have been at the end, not a long ways from it anyway. The rein was five or six feet long I should say anyway, and the mule I noticed seemed to shy at something or other, but didn’t seem particular scared. It just ran up like that and threw its left hind leg over in our shaft and the buggy, and, of course, it couldn’t get out of there very easy, and consequently he tore the wheel pretty well down.”
Cross-examination. “The mule seemed to he coming along very nicely but the man was leading it out there five or six feet at the end of a halter rein, and the mule kind of shied off a little bit, and, of course, I thought the man seemed to be a little careless in the way he handled the mule, and the mule put up his hind leg in over our front wheel. ... It came up sideways-like and just- whipped around over the buggy.”
William Booker. Cross-examination. “I didn’t see any misbehavior in the man who was riding the other mule, only he couldn’t handle the mule, is all. He didn’t have them up so he could handle them. I am not very, much of a mule handler. He could have tied them up closer than he did. I don’t think he was tied up at all. I think he was leading the mule at the end of the rope.”
As stated by one witness “It came up sideways like and just whipped around over the buggy.” When it whipped it threw one hind leg in between the wheel and the shaft of the buggy and broke the wheel in getting its leg out. It is common knowledge that there is not much space between the shaft and the wheel of a buggy; hence, if the mule had been held a little closer in by its master its leg would not have gotten between the shaft and wheel of the buggy when it “Shied off sideways and whipped around,” and the injury would have been prevented.
We do not think a party could ordinarily he held *435liable for negligence upon proof merely that he had led a mue through a street with a halter rope five or six feet long, yet under the peculiar facts of this case, when we consider that the mule was large and high-spirited and that these parties met at a point where the street was partially obstructed by piles of brick and dirt and the passage was thereby narrowed, and red lights being on the piles of brick, we think the trier of the facts would have been justified in finding that the party in charge of the mule should have anticipated that there was probability of the mule scaring at the brick and dirt, or the lights, and under the circumstances in this case he could, and ought to, have drawn the mule closer in and that his failure, to do so was negligence that caused the injury.
Although this case involves but five dollars, we have given it the same careful consideration that it would have received had the amount been large. Every citizen has the right to appeal to the courts for a redress of grievances, and the amount involved in the controversy should not in any degree lessen the attention to be given his case by the court. After a careful examination of the entire record in this case we discover no substantial error, and the judgment will therefore be affirmed.
Nixon, P. J., concurs; Gray, J., dissents and asks that the case be certified to the Supreme Court, which is accordingly done.